DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 8, and 15.  The closest prior art references of record are noted below.
Quinn et al. (US 8024660 B1) generally teaches proactively initiating actions in a tax software application in response to detecting deviations from expected user behavior [Figures 3, 8-10] but does not explicitly recite a predictive model trained through a supervised machine learning process using features derived from historical activity data associated with labels derived from historical solution data associated with a plurality of users to determine actionable solutions to issues related to use of the application, wherein the historical solution data comprises data related to actions that historically resulted in resolutions of issues indicated by the historical activity data, and wherein the historical solution data indicates that modifying previously-provided login information on a particular user interface screen historically resolved a particular issue related to automatically logging in, by the application, to a user account associated with a separate application; wherein providing the actionable solution to the user via the user interface associated with the application comprises: replacing a current user interface screen displayed within the user interface with the particular user interface screen comprising login information that the user previously provided via the particular user interface screen, wherein the login information corresponds to an account of the user associated with a different application that is separate from the application; and prompting the user to modify the login information that the user previously provided via the particular user interface screen.
Garcia et al. (US 20170206365 A1) generally teaches replacing a current user interface screen with a particular user interface screen comprising login information [Figures 9-11] but does not explicitly teach a predictive model that has been trained through a supervised machine learning process using features derived from historical activity data associated with labels derived from historical solution data associated with a plurality of users to determine actionable solutions to issues related to use of the application, wherein the historical solution data comprises data related to actions that historically resulted in resolutions of issues indicated by the historical activity data, and wherein the historical solution data indicates that modifying previously-provided login information on a particular user interface screen historically resolved a particular issue related to automatically logging in, by the application, to a user account associated with a separate application.
Hayden et al. (US 20190163594 A1) generally teaches a machine learning model trained with issues indicated by historical activity data and historical solution data, where issues and data included at least resolving password issues [Figures 5-6] but does not explicitly teach wherein providing the actionable solution to the user via the user interface associated with the application comprises: replacing a current user interface screen displayed within the user interface with the particular user interface screen comprising login information that the user previously provided via the particular user interface screen, wherein the login information corresponds to an account of the user associated with a different application that is separate from the application; and prompting the user to modify the login information that the user previously provided via the particular user interface screen.
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claims 8 and 15:
wherein the predictive model has been trained through a supervised machine learning process using features derived from historical activity data associated with labels derived from historical solution data associated with a plurality of users to determine actionable solutions to issues related to use of the application, wherein the historical solution data comprises data related to actions that historically resulted in resolutions of issues indicated by the historical activity data, and wherein the historical solution data indicates that modifying previously-provided login information on a particular user interface screen historically resolved a particular issue related to automatically logging in, by the application, to a user account associated with a separate application;
wherein providing the actionable solution to the user via the user interface associated with the application comprises:
replacing a current user interface screen displayed within the user interface with the particular user interface screen comprising login information that the user previously provided via the particular user interface screen, wherein the login information corresponds to an account of the user associated with a different application that is separate from the application; and
prompting the user to modify the login information that the user previously provided via the particular user interface screen
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145